Exhibit 10.1

Execution Version

ZOSANO PHARMA CORPORATION

UP TO $20,000,000 OF COMMON STOCK

(par value $0.0001 per share)

AT-THE-MARKET SALES AGREEMENT

June 8, 2020

BTIG, LLC

600 Montgomery Street

6th Floor

San Francisco, CA 94111

Ladies and Gentlemen:

Zosano Pharma Corporation, a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with BTIG, LLC (“BTIG” and, together with the
Company, the “Parties”), as follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell to or through BTIG, as sales agent
and/or principal, up to that number of shares of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), having an aggregate offering price
of $20,000,000 (the “Shares”); provided, however, that in no event shall the
Company issue or sell to or through BTIG such number of Shares that would
(a) exceed the number or amount of shares of Common Stock permitted to be sold
under Form S-3 (including, if and so long as applicable, General Instruction
I.B.6 of Form S-3), (b) exceed the number or amount of shares of Common Stock
then available for offer and sale under the currently effective Registration
Statement (as defined below) pursuant to which the offering hereunder and under
any Terms Agreement is being made or (c) exceed the number of authorized but
unissued shares of the Company’s Common Stock (the lesser of (a), (b) and (c),
the “Maximum Amount”). Notwithstanding anything to the contrary contained
herein, the Parties acknowledge and agree that compliance with the limitations
set forth in this Section 1 on the Maximum Amount of Shares that may be issued
and sold under this Agreement and any Terms Agreement (as defined below) shall
be the sole responsibility of the Company, and that BTIG shall have no
obligation in connection with such compliance. The Company agrees that whenever
it determines to sell Shares directly to BTIG, as principal, it will enter into
a separate agreement (each, a “Terms Agreement”) in a form to be agreed upon by
the Company and BTIG relating to such sale in accordance with Section 2(b) of
this Agreement (each such transaction being referred to as a “Principal
Transaction”). Each transaction pursuant to this Agreement in which the Company
determines to sell Shares through BTIG, as sales agent, is hereinafter referred
to as an “Agency Transaction”. The issuance and sale of Shares to or through
BTIG will be effected pursuant to the Registration Statement (as defined below)
filed by the Company and which was declared effective under the Securities Act
(as defined below) by the U.S. Securities and Exchange Commission (the
“Commission”).

 



--------------------------------------------------------------------------------

The Company has prepared and filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (collectively, the “Securities Act”), with the Commission, not
earlier than three years prior to the date hereof, a shelf registration
statement on Form S-3 (File No. 333-237187), including a base prospectus, with
respect to offerings of certain securities of the Company, including the Shares,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement to the
base prospectus included as part of such registration statement at the time it
became effective specifically relating to the offering of the Shares pursuant to
this Agreement (the “Prospectus Supplement”). The Company will furnish to BTIG,
for use by BTIG, copies of the base prospectus included as part of such
registration statement at the time it became effective, as supplemented by the
Prospectus Supplement. Except where the context otherwise requires, such
registration statement, as declared effective by the Commission, including the
information, if any, deemed pursuant to Rule 430B or 430C under the Securities
Act, as applicable, to be part of the registration statement at the time of its
effectiveness and all documents filed as part thereof or incorporated by
reference therein, and including any information contained in the Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act, collectively, are herein called the “Registration
Statement,” and the base prospectus included in the registration statement at
the time it became effective, including all documents incorporated therein by
reference to the extent such information has not been superseded or modified in
accordance with Rule 412 under the Securities Act (as qualified by Rule 430B(g)
of the Securities Act), as it may be supplemented by the Prospectus Supplement,
in the form filed by the Company with the Commission pursuant to Rule 424(b)
under the Securities Act, including all documents incorporated therein by
reference, together with any “issuer free writing prospectus”, as defined in
Rule 433 under the Securities Act (“Rule 433”), relating to the Shares that
(i) is required to be filed with the Commission by the Company or (ii) is exempt
from filing pursuant to Rule 433(d)(5)(i), in each case, in the form filed or
required to be filed with the Commission or, if not required to be filed, in the
form retained in the Company’s records pursuant to Rule 433(g), is herein called
the “Prospectus.” If the Company has filed an abbreviated registration statement
to register additional securities of the Company pursuant to Rule 462(b) under
the Securities Act, then any reference to the Registration Statement in this
Agreement shall also be deemed to include such abbreviated registration
statement filed by the Company pursuant to Rule 462(b) under the Securities Act.
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein (such documents incorporated or deemed to be
incorporated by reference are herein called the “Incorporated Documents”). For
purposes of this Agreement, all references to the Registration Statement, the
Prospectus or to any amendment or supplement thereto shall be deemed to include
any copy filed with the Commission pursuant to its Electronic Data Gathering
Analysis and Retrieval system, or if applicable, the Interactive Data Electronic
Applications system when used by the Commission (collectively, “EDGAR”).

 

2



--------------------------------------------------------------------------------

2. Placements; Principal Transactions.

(a) Each time that the Company wishes to issue and sell Shares hereunder in an
Agency Transaction (each, a “Placement”), it will notify BTIG by email notice
(or other method mutually agreed to in writing by the Parties) of the amount of
Shares requested to be sold or the gross proceeds to be raised in a given time
period, the time period during which sales are requested to be made, any
limitation on the amount of Shares that may be sold in any single day, any
minimum price below which sales may not be made or any minimum price requested
for sales in a given time period and any other instructions relevant to such
requested sales (a “Placement Notice”), the form of which is attached hereto as
Schedule 1. A Placement Notice shall originate from any of the individual
representatives of the Company set forth on Schedule 3, and shall be addressed
to each of the individual representatives of BTIG set forth on Schedule 3, as
such Schedule 3 may be amended from time to time. Provided the Company is
otherwise in compliance with the terms of this Agreement, the Placement Notice
shall be effective unless and until (i) BTIG, in accordance with the notice
requirements set forth in Section 4, declines to accept the terms contained
therein for any reason, in its sole discretion (which shall not be deemed a
breach of BTIG’s agreement herein), (ii) the entire amount of the Shares
thereunder have been sold or the aggregate Shares sold under this Agreement and
all Terms Agreements equals the Maximum Amount, whichever occurs first,
(iii) the Company, in accordance with the notice requirements set forth in
Section 4, suspends or terminates the Placement Notice or sales thereunder,
(iv) BTIG, in accordance with the notice requirements set forth in Section 4,
suspends sales under the Placement Notice, (v) the Company issues a subsequent
Placement Notice with parameters superseding those on the earlier dated
Placement Notice or (vi) this Agreement has been terminated under the provisions
of Section 13. The amount of any commission to be paid by the Company to BTIG in
connection with the sale of the Shares effected through BTIG, as agent, in an
Agency Transaction shall be calculated in accordance with the terms set forth in
Schedule 2. It is expressly acknowledged and agreed that neither the Company nor
BTIG will have any obligation whatsoever with respect to a Placement or any
Shares unless and until the Company delivers a Placement Notice to BTIG and BTIG
does not decline such Placement Notice pursuant to the terms set forth above,
and then only upon the terms specified therein and herein. In the event of a
conflict between the terms of this Agreement and the terms of a Placement
Notice, the terms of the Placement Notice will control.

(b) If the Company wishes to issue and sell Shares hereunder in a Principal
Transaction, it will notify BTIG by email notice (or other method mutually
agreed to in writing by the Parties) of the proposed terms of the Principal
Transaction. If BTIG, acting as principal, wishes to accept such proposed terms
(which it may decline to do for any reason in its sole discretion) or, following
discussions with the Company, wishes to accept amended terms, the Company and
BTIG shall enter into a Terms Agreement setting forth the terms of such
Principal Transaction. Neither the Company nor BTIG shall have any obligation to
enter into a Principal Transaction. The terms set forth in a Terms Agreement
shall not be binding on the Company or BTIG, unless and until the Company and
BTIG have each executed such Terms Agreement accepting all of the terms of such
Terms Agreement. Any such Terms Agreement shall specify the number or amount of
Shares to be sold by the Company to and purchased by BTIG pursuant thereto, the
per share purchase price to be paid to the Company for such Shares (specifying
and giving effect to all market price discounts applicable to such Principal
Transaction), all other compensation and/or

 

3



--------------------------------------------------------------------------------

other fees or expenses payable by the Company to or for the benefit of BTIG in
connection with such Principal Transaction, the Net Proceeds (as defined below)
payable to the Company, the time, date and place of delivery of and payment for
such Shares (to the extent the settlement terms for sales of such Shares are
intended to differ from those set forth in Section 5 hereof), and the other
terms upon which such sale is to occur. A Terms Agreement may also specify
certain provisions relating to the reoffering of such Shares by BTIG. Each of
the Parties acknowledges and agrees that such Principal Transaction shall be
based on compensation that is mutually agreeable to both the Company and BTIG.
In the event of a conflict between the terms of this Agreement and the terms of
a Terms Agreement, the terms of the Terms Agreement will control. The commitment
of BTIG to purchase the Shares as principal pursuant to any Terms Agreement
shall be deemed to have been made on the basis of the representations,
warranties and agreements of the Company contained in this Agreement and shall
be subject to the terms and conditions herein set forth. Each of the Parties
acknowledges and agrees that, notwithstanding anything to the contrary contained
in this Agreement or any Terms Agreement, BTIG may engage in sales and other
transactions in respect of a number of shares of Common Stock equal to the
number of Shares deliverable to BTIG pursuant to a Terms Agreement, whether or
not BTIG has taken possession of such Shares at the time of such sales or other
transactions, and nothing contained in this Agreement or any Terms Agreement
shall limit or be deemed to limit BTIG’s ability to engage in such sales or
other transactions.

3. Sale of Shares by BTIG. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
the Company’s issuance of a Placement Notice in an Agency Transaction, and
unless the sale of the Shares described therein has been declined, suspended or
otherwise terminated in accordance with the terms of this Agreement, BTIG, as
sales agent for the Company, will use its commercially reasonable efforts,
consistent with its normal trading and sales practices and applicable state and
federal laws, rules and regulations and the rules of The Nasdaq Stock Market
(the “Exchange”), for the period specified in the Placement Notice to sell such
Shares up to the amount specified by the Company in, and otherwise in accordance
with the terms of, such Placement Notice. If acting as sales agent in an Agency
Transaction, BTIG will provide written confirmation to the Company no later than
the opening of the Trading Day (as defined below) next following the Trading Day
on which it has made sales of Shares hereunder, setting forth the number of
Shares sold on such day, the compensation payable by the Company to BTIG with
respect to such sales pursuant to Section 2 (it being hereby acknowledged and
agreed that such compensation shall not apply when BTIG acts as principal, in
which case such compensation, discounts or other fees shall be set forth in the
applicable Terms Agreement), and the Net Proceeds (as defined below) payable to
the Company, with an itemization of the deductions made by BTIG (as set forth in
Section 5(a)) from the gross proceeds for the Shares that it receives from such
sales. BTIG may sell Shares, as sales agent in an Agency Transaction, by any
method permitted by law deemed to be an “at-the-market” offering as defined in
Rule 415 under the Securities Act, including, without limitation, sales made
directly on the Exchange, on any other existing trading market for the Common
Stock or to or through a market maker or through an electronic communications
network. After consultation with the Company and subject to the terms of a
Placement Notice, BTIG may also sell Shares, as sales agent in an Agency
Transaction, in privately negotiated transactions. During the term of this
Agreement and notwithstanding anything to the contrary herein, BTIG agrees that
in no event will it or any of its affiliates engage in any market making,
bidding, stabilization or other trading

 

4



--------------------------------------------------------------------------------

activity with regard to the Common Stock if such activity would be prohibited
under Regulation M or other anti-manipulation rules under the Exchange Act. The
Company acknowledges and agrees that (i) there can be no assurance that BTIG
will be successful in selling Shares in any Agency Transaction hereunder,
(ii) BTIG will incur no liability or obligation to the Company or any other
person or entity if it does not sell Shares in any Agency Transaction for any
reason other than a failure by BTIG to use its commercially reasonable efforts
consistent with its normal trading and sales practices to sell such Shares as
required under this Section 3, and (iii) BTIG shall be under no obligation to
purchase Shares on a principal basis pursuant to this Agreement. For the
purposes hereof, “Trading Day” means any day on which Common Stock is purchased
and sold on the principal market on which the Common Stock is listed or quoted.

4. Suspension of Sales.

(a) The Company or BTIG may, upon notice to the other party in writing
(including by email correspondence to each of the individual representatives of
the other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individual
representatives of the other party set forth on Schedule 3), suspend this
offering and any sale of Shares in an Agency Transaction for a period of time (a
“Suspension Period”); provided, however, that such suspension shall not affect
or impair either party’s obligations with respect to any Shares sold hereunder
prior to the receipt of such notice. Each of the Parties agrees that no such
notice under this Section 4 shall be effective against the other unless it is
made to one of the individuals named on Schedule 3 hereto, as such Schedule may
be amended from time to time. During a Suspension Period, the Company shall not
issue any Placement Notices and BTIG shall not sell any Shares hereunder. The
party that issued a Suspension Notice shall notify the other party in writing of
the Trading Day on which the Suspension Period shall expire not later than
twenty-four (24) hours prior to such Trading Day.

(b) Notwithstanding any other provision of this Agreement or any Terms
Agreement, the Company shall not offer or sell, or request the offer or sale of,
any Shares and, by notice to BTIG given by telephone (confirmed promptly by
verifiable facsimile transmission or email), shall cancel any instructions for
the offer or sale of any Shares, and BTIG shall not be obligated to offer or
sell any Shares, (i) during any period in which the Company is, or may be deemed
to be, in possession of material non-public information or (ii) except as
expressly provided in Section 4(c) below, at any time from and including the
date (each, an “Announcement Date”) on which the Company shall issue a press
release containing, or shall otherwise publicly announce, its earnings, revenues
or other results of operations (each, an “Earnings Announcement”) through and
including the time that is 24 hours after the time that the Company files (a
“Filing Time”) a quarterly report on Form 10-Q or an annual report on Form 10-K
that includes financial statements as of and for the same period or periods, as
the case may be, covered by such Earnings Announcement.

(c) If the Company wishes to offer, sell or deliver Shares at any time during
the period from and including an Announcement Date through and including the
time that is 24 hours after the corresponding Filing Time, the Company shall, as
conditions to the

 

5



--------------------------------------------------------------------------------

giving or continuation of any Placement Notice with respect to an Agency
Transaction or the execution by BTIG of any Terms Agreement with respect to a
Principal Transaction, (i) prepare and deliver to BTIG (with a copy to counsel
to BTIG) a report on Form 8-K which shall include substantially the same
financial and related information as was set forth in the relevant Earnings
Announcement (other than any earnings or other projections, similar
forward-looking data and officers’ quotations) (each, an “Earnings 8-K”), in
form and substance reasonably satisfactory to BTIG and its counsel, (ii) provide
BTIG with the officers’ certificate and the Chief Financial Officer’s
certificate called for by Sections 7(n) and 7(q), respectively, dated the date
of the Placement Notice for such Agency Transaction or the Settlement Date (as
defined below) of such Principal Transaction, as applicable, which certificates
shall be deemed to remain in effect during the applicable period unless
withdrawn by the Company, and the opinion of Company Counsel (or Reliance
Letter, as applicable) and Comfort Letter called for by Sections 7(o) and 7(p),
respectively, dated the date of the Placement Notice for such Agency Transaction
or the Settlement Date of such Principal Transaction, as applicable,
(iii) afford BTIG the opportunity to conduct a due diligence review in
accordance with Section 7(l) hereof and (iv) file such Earnings 8-K with the
Commission (so that it is deemed “filed” for purposes of Section 18 of the
Exchange Act). The provisions of clause (ii) of Section 4(b) shall not be
applicable for the period from and after the time at which the conditions set
forth in the immediately preceding sentence shall have been satisfied (or, if
later, the time that is 24 hours after the time that the relevant Earnings
Announcement was first publicly released) through and including the time that is
24 hours after the Filing Time of the relevant Quarterly Report on Form 10-Q or
Annual Report on Form 10-K, as the case may be. For purposes of clarity, the
Parties agree that (A) the delivery of any officers’ certificate, opinion of
Company Counsel (or Reliance Letter, as applicable) and Comfort Letter pursuant
to this Section 4(c) shall not relieve the Company from any of its obligations
under this Agreement with respect to any quarterly report on Form 10-Q, annual
report on Form 10-K, or report on Form 8-K, as the case may be, including,
without limitation, the obligation to deliver the officers’ certificate, opinion
of Company Counsel (or Reliance Letter, as applicable), Comfort Letter and Chief
Financial Officer’s certificate called for by Sections 7(n), 7(o), 7(p) and
7(q), respectively, which Sections shall have independent application, and
(B) this Section 4(c) shall in no way affect or limit the operation of the
provisions of clause (i) of Section 4(b), which shall have independent
application.

5. Settlement.

(a) Settlement of Shares. Unless otherwise specified in the applicable Placement
Notice or Terms Agreement (as applicable), settlement for sales of Shares will
occur on the second (2nd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, a “Settlement Date”). The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by BTIG for the
Shares, after deduction for (i) BTIG’s commission for such sales payable by the
Company pursuant to Section 2 hereof in an Agency Transaction, or BTIG’s
compensation, discounts or other fees pursuant to the terms of the applicable
Terms Agreement in a Principal Transaction, as applicable, (ii) any other
amounts due and payable by the Company to BTIG hereunder and under any Terms
Agreement, as applicable, pursuant to Section 7(h) (Expenses) hereof and
(iii) any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales.

 

6



--------------------------------------------------------------------------------

(b) Delivery of Shares. On or before each Settlement Date, the Company will, or
will cause its transfer agent to, issue and electronically transfer the Shares
being sold by crediting BTIG’s or its designee’s (provided BTIG shall have given
the Company written notice of such designee prior to the Settlement Date)
account at The Depository Trust Company through its Deposit and Withdrawal at
Custodian System or by such other means of delivery as may be mutually agreed
upon by the Parties, which Shares in all cases shall be freely tradeable,
transferable, registered shares in good deliverable form. On each Settlement
Date, BTIG will deliver the related Net Proceeds in same day funds to an account
designated by the Company prior to the Settlement Date. The Company agrees that
if the Company, or its transfer agent, defaults in its obligation to deliver
Shares on a Settlement Date pursuant to the terms of any Agency Transaction or
Terms Agreement (other than as a result of a failure by BTIG to provide
instructions for delivery), in addition to and in no way limiting the rights and
obligations set forth in Section 10(a) (Indemnification by the Company), the
Company will (i) hold BTIG, its directors, officers, members, partners,
employees and agents of BTIG and each person, if any, who (A) controls BTIG
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (B) is controlled by or is under common control with BTIG (other
than the Company and its subsidiaries) (a “BTIG Affiliate”), harmless against
any loss, claim, damage, or reasonable and documented expense (including
reasonable and documented legal fees and expenses), as incurred, arising out of
or in connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to BTIG (without duplication) any commission or other
compensation (including the value of any market price discounts in any
applicable Principal Transaction) to which it would otherwise have been entitled
absent such default.

(c) Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Shares pursuant to this Agreement or any
Terms Agreement (i) if, after giving effect to the sale of such Shares, the
aggregate number of Shares sold pursuant to this Agreement and all Terms
Agreements would exceed the lesser of (A) the Maximum Amount and (B) the number
or amount authorized from time to time to be issued and sold under this
Agreement by the Company’s board of directors, a duly authorized committee
thereof or a duly authorized executive committee, and notified to BTIG in
writing, or (ii) at a price lower than the minimum price therefor authorized
from time to time by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to BTIG
in writing. Under no circumstances shall the Company cause or request the offer
or sale of any Shares in any Agency Transaction pursuant to this Agreement or
cause the offer or sale to BTIG of any Shares in any Principal Transaction
pursuant to this Agreement and any Terms Agreement, in each case, at a price
lower than the minimum price therefor authorized from time to time by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to BTIG in writing. Under no
circumstances shall the aggregate number of Shares sold pursuant to this
Agreement and all Terms Agreements exceed the Maximum Amount. Notwithstanding
anything to the contrary contained herein, the Parties acknowledge and agree
that compliance with the limitations set forth in this Section 5(c) on the
number or amount of Shares that may be issued and sold under this Agreement and
any Terms Agreement shall be the sole responsibility of the Company, and that
BTIG shall have no obligation in connection with such compliance.

 

7



--------------------------------------------------------------------------------

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, BTIG that as of (i) the date of this Agreement,
(ii) each Representation Date (as defined in Section 7(n)) on which a
certificate is required to be delivered pursuant to Section 7(n), (iii) the date
on which any Placement Notice is delivered by the Company hereunder, (iv) the
date on which any Terms Agreement is executed by the Company and BTIG and
(v) each time of sale of Shares pursuant to this Agreement or any Terms
Agreement (each such time of sale, an “Applicable Time”), as the case may be:

(a) Compliance with Registration Requirements. The Registration Statement has
become effective under the Securities Act. The Company has complied, to the
Commission’s satisfaction, with all requests of the Commission for additional or
supplemental information, if any. No stop order suspending the effectiveness of
the Registration Statement is in effect and no proceedings for such purpose have
been instituted or are pending or, to the knowledge of the Company, are
contemplated or threatened by the Commission. At the time the Company’s most
recent Annual Report on Form 10-K was filed with the Commission, or, if later,
at the time the Registration Statement was originally filed with the Commission,
the Company met the then-applicable requirements for use of Form S-3 under the
Securities Act, including, if applicable, General Instruction I.B.6 of Form S-3.
The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, at the time they were or hereafter
are filed with the Commission, or became effective under the Exchange Act, as
the case may be, complied and will comply in all material respects with the
requirements of the Exchange Act.

(b) Disclosure. The Prospectus when filed complied in all material respects with
the Securities Act and, if filed by electronic transmission pursuant to EDGAR,
was identical (except as may be permitted by Regulation S-T under the Securities
Act) to the copy thereof delivered to BTIG for use in connection with the offer
and sale of the Shares. Each of the Registration Statement and any
post-effective amendment thereto, at the time it became or becomes effective,
complied and will comply in all material respects with the Securities Act and
did not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statement therein not misleading. The Prospectus does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the two
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement or any post-effective amendment thereto, or the
Prospectus, or any amendments or supplements thereto, made in reliance upon and
in conformity with written information relating to BTIG furnished to the Company
in writing by BTIG expressly for use therein, it being understood and agreed
that the only such information consists of the information described in
Section 10(b). There are no contracts or other documents required to be
described in the Prospectus or to be filed as an exhibit to the Registration
Statement which have not been described or filed as required.

 

8



--------------------------------------------------------------------------------

(c) Market Capitalization. On March 16, 2020 (the “Determination Date”), the
aggregate market value of the outstanding voting and non-voting common equity
(as defined in Securities Act Rule 405) of the Company held by persons other
than affiliates of the Company (pursuant to Securities Act Rule 144, those that
directly, or indirectly through one or more intermediaries, control, or are
controlled by, or are under common control with, the Company) (the
“Non-Affiliate Shares”), was equal to or greater than $75 million (calculated by
multiplying (x) the highest price at which the common equity of the Company
closed on the Exchange within 60 days of Determination Date times (y) the number
of Non-Affiliate Shares). The Company is not a shell company (as defined in Rule
405 under the Securities Act) and has not been a shell company for at least 12
calendar months previously and if it has been a shell company at any time
previously, has filed current Form 10 information (as defined in Instruction
I.B.6 of Form S-3) with the Commission at least 12 calendar months previously
reflecting its status as an entity that is not a shell company.

(d) Free Writing Prospectuses. As of the determination date referenced in Rule
164(h) under the Securities Act, the Company was not, is not or will not be (as
applicable) an “ineligible issuer” in connection with the offering of the Shares
pursuant to Rules 164, 405 and 433 under the Securities Act. Each free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or on behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of Rule 433 under the Securities Act, including timely filing with
the Commission or retention where required and legending, and each such free
writing prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Shares did not, does not and will
not include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or the Prospectus and not
superseded or modified. The Company has not prepared, used or referred to, and
will not, without BTIG’s prior written consent, prepare, use or refer to, any
free writing prospectus.

(e) Emerging Growth Company. From the filing of the Registration Statement with
the Commission through the date of this Agreement, the Company has been and is
an “emerging growth company,” as defined in Section 2(a) of the Securities Act
(an “Emerging Growth Company”).

(f) Distribution of Offering Material by the Company. The Company has not
distributed and will not distribute any offering material in connection with the
offering and sale of the Shares other than the Registration Statement, the
Prospectus or any free writing prospectus reviewed and consented to by BTIG.

 

9



--------------------------------------------------------------------------------

(g) Financial Information. The financial statements of the Company included or
incorporated by reference in the Registration Statement and the Prospectus, if
any, together with the related notes and schedules, present fairly, in all
material respects, the financial position of the Company as of the dates
indicated and the results of operations, cash flows and changes in stockholders’
equity of the Company for the periods specified and have been prepared in
compliance with the requirements of the Securities Act and Exchange Act and in
conformity with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved; there are no
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement and the Prospectus
that are not included or incorporated by reference as required; the Company does
not have any material liabilities or obligations, direct or contingent
(including any off-balance sheet obligations), not described in the Registration
Statement (excluding the exhibits thereto) and the Prospectus; and all
disclosures contained or incorporated by reference in the Registration Statement
and the Prospectus regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply with Regulation G
of the Exchange Act and Item 10 of Regulation S-K under the Securities Act, to
the extent applicable. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Registration Statement and
the Prospectus fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(h) Conformity with EDGAR Filing. The Prospectus delivered to BTIG for use in
connection with the sale of the Shares pursuant to this Agreement will be
identical to the versions of the Prospectus created to be transmitted to the
Commission for filing via EDGAR, except to the extent permitted by Regulation
S-T.

(i) Organization. The Company is duly organized, validly existing as a
corporation and in good standing under the Laws (as defined below) of its
jurisdiction of organization. The Company is duly licensed or qualified as a
foreign corporation for transaction of business and in good standing under the
Laws of each other jurisdiction in which its ownership or lease of property or
the conduct of its business requires such license or qualification, and has all
corporate power and authority necessary to own or hold its properties and to
conduct its business as described in the Registration Statement and the
Prospectus, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on or affecting the assets, business, operations,
earnings, properties, condition (financial or otherwise), prospects,
stockholders’ equity or results of operations of the Company, or prevent or
materially interfere with the consummation of the transactions contemplated
hereby (a “Material Adverse Effect”). “Law” means any and all laws, including
all federal, state, local, municipal, national or foreign statutes, codes,
ordinances, guidelines, decrees, rules, regulations and by-laws and all
judicial, arbitral, administrative, ministerial, departmental or regulatory
judgments, orders, directives, decisions, rulings or awards or other
requirements of any Governmental Authority (as defined below), binding on or
affecting the person referred to in the context in which the term is used and
rules, regulations and policies of any stock exchange on which securities of the
Company are listed for trading. “Governmental Authority” means (i) any federal,
provincial, state, local, municipal, national or international government or
governmental authority, regulatory or administrative agency, governmental
commission, department, board, bureau, agency or instrumentality, court,
tribunal, arbitrator or arbitral body (public or private), (ii) any
self-regulatory organization or (iii) any political subdivision of any of the
foregoing.

 

10



--------------------------------------------------------------------------------

(j) Subsidiaries. The Company, directly or indirectly, owns no capital stock or
other equity or ownership or proprietary interest in any corporation,
partnership, association, trust or other entity.

(k) No Violation or Default. The Company is not (i) in violation of its charter
or by laws or similar organizational documents; (ii) in default, and no event
has occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company is subject; or
(iii) in violation of any Law of any Governmental Authority, except, in the case
of each of clauses (ii) and (iii) above, for any such violation or default that
would not, individually or in the aggregate, have a Material Adverse Effect. To
the Company’s knowledge, no other party under any material contract or other
agreement to which it is a party is in default in any respect thereunder where
such default would have a Material Adverse Effect.

(l) No Material Adverse Effect. Subsequent to the respective dates as of which
information is given in the Registration Statement and the Prospectus (including
any document deemed incorporated by reference therein), there has not been
(i) any Material Adverse Effect or the occurrence of any development that the
Company reasonably expects will result in a Material Adverse Effect, (ii) any
transaction which is material to the Company, (iii) any obligation or liability,
direct or contingent (including any off-balance sheet obligations), incurred by
the Company, which is material to the Company, (iv) any material change in the
capital stock or outstanding long-term indebtedness of the Company or (v) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company, other than in each case above in the ordinary course of business
or as otherwise disclosed in the Registration Statement or Prospectus (including
any document deemed incorporated by reference therein).

(m) Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and nonassessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than the grant of additional options under the Company’s existing
stock option plans, or changes in the number of outstanding shares of Common
Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding on the date hereof) and such authorized capital stock conforms in
all material respects to the description thereof set forth in the Registration
Statement and the Prospectus. The description of the securities of the Company
in the Registration Statement and the Prospectus is complete and accurate in all
material respects. Except as disclosed in the Registration Statement or the
Prospectus, as of the dates referred to therein, the Company does not have
outstanding any options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.

 

11



--------------------------------------------------------------------------------

(n) Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
in accordance with its terms, except as rights to indemnity hereunder may be
limited by federal or state securities laws and except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
equitable principles.

(o) Authorization of the Shares. The Shares have been duly authorized for
issuance and sale pursuant to this Agreement and, when issued and delivered by
the Company against payment therefor pursuant to this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of any pledge,
lien, encumbrance, security interest or other claim, including any statutory or
contractual preemptive rights, resale rights, rights of first refusal or other
similar rights, and will be registered pursuant to Section 12 of the Exchange
Act. The Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Registration Statement
and the Prospectus.

(p) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority is required
for the execution, delivery and performance by the Company of this Agreement,
the issuance and sale by the Company of the Shares, except for such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities Laws or Laws of the Financial
Industry Regulatory Authority Inc. (“FINRA”) or the Exchange in connection with
the sale of the Shares.

(q) No Preferential Rights. (i) No person, as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Securities Act (each, a “Person”), has
the right, contractual or otherwise, to cause the Company to issue or sell to
such Person any Common Stock or shares of any other capital stock or other
securities of the Company, (ii) no Person has any preemptive rights, resale
rights, rights of first refusal, rights of co-sale, or any other rights (whether
pursuant to a “poison pill” provision or otherwise) to purchase any Common Stock
or shares of any other capital stock or other securities of the Company,
(iii) other than BTIG, no Person has the right to act as an underwriter, sales
agent or as a financial advisor to the Company in connection with the offer and
sale of the Common Stock, and (iv) no Person has the right, contractual or
otherwise, to require the Company to register under the Securities Act any
Common Stock or shares of any other capital stock or other securities of the
Company, or to include any such shares or other securities in the Registration
Statement or the offering contemplated thereby, whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the Shares
as contemplated thereby or otherwise.

 

12



--------------------------------------------------------------------------------

(r) Independent Public Accounting Firm. To the Company’s knowledge, Deloitte &
Touche LLP (the “Accountant”), whose report on the financial statements of the
Company is filed with the Commission as part of the Company’s most recent Annual
Report on Form 10-K filed with the Commission and incorporated by reference into
the Registration Statement and the Prospectus, is and, during the periods
covered by its report, was an independent registered public accounting firm
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States). To the Company’s knowledge, the Accountant is
not in violation of the auditor independence requirements of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the Company.

(s) Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities Laws or public policy considerations in respect thereof.

(t) No Litigation. There are no actions, suits or proceedings by or before any
Governmental Authority pending, nor, to the Company’s knowledge, any audits or
investigations by or before any Governmental Authority, to which the Company is
a party or to which any property of the Company is the subject that,
individually or in the aggregate, would have a Material Adverse Effect and, to
the Company’s knowledge, no such actions, suits, proceedings, audits or
investigations are threatened or contemplated by any Governmental Authority or
threatened by others; and to the Company’s knowledge (i) there are no current or
pending audits, investigations, actions, suits or proceedings by or before any
Governmental Authority that are required under the Securities Act to be
described in the Prospectus that are not so described; and (ii) there are no
contracts or other documents that are required under the Securities Act to be
filed as exhibits to the Registration Statement that are not so filed.

(u) Consents and Permits. The Company has made all filings, applications and
submissions required by, possesses and is operating in compliance with, all
approvals, licenses, certificates, certifications, clearances, consents, grants,
exemptions, marks, notifications, orders, permits and other authorizations
issued by, each appropriate federal, state or foreign Governmental Authorities
(including the United States Food and Drug Administration (the “FDA”) or any
other foreign, federal, state, provincial or local Governmental Authorities
engaged in the regulation of clinical trials or pharmaceutical products)
necessary for the ownership or lease of its properties or to conduct its
business as described in the Registration Statement and the Prospectus
(collectively, “Permits”), except for such Permits the failure of which to
possess, obtain or make the same would not have a Material Adverse Effect; the
Company is in compliance with the terms and conditions of all such Permits,
except where the failure to be in compliance would not have a Material Adverse
Effect; all of the Permits are valid and in full force and effect, except where
any invalidity, individually or in the aggregate, would not have a Material
Adverse Effect; and the Company has not received any written notice relating to
the limitation,

 

13



--------------------------------------------------------------------------------

revocation, cancellation, suspension, modification or non-renewal of any such
Permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect, or has any
reason to believe that any such license, certificate, permit or authorization
will not be renewed in the ordinary course, except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. To
the extent required by applicable Laws of the FDA, the Company has submitted to
the FDA an Investigational New Drug Application or amendment or supplement
thereto for each clinical trial it has conducted or sponsored or is conducting
or sponsoring; all such submissions were in material compliance with applicable
Laws when submitted and no material deficiencies have been asserted by the FDA
with respect to any such submissions.

(v) Regulatory Filings. The Company has not failed to file with the applicable
Governmental Authority (including the FDA, or any foreign, federal, state,
provincial or local Governmental Authority performing functions similar to those
performed by the FDA) any required filing, declaration, listing, registration,
report or submission, except for such failures that, individually or in the
aggregate, would not have a Material Adverse Effect; all such filings,
declarations, listings, registrations, reports or submissions were in compliance
with applicable Laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not have a Material Adverse
Effect. The Company has operated and currently is, in all material respects, in
compliance with the United States Federal Food, Drug, and Cosmetic Act, all
applicable rules and regulations of the FDA and other federal, state, local and
foreign Governmental Authority exercising comparable authority.

(w) Intellectual Property. The Company owns, possesses, licenses or has other
rights to use all foreign and domestic patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, Internet domain names, know-how
and other intellectual property (collectively, the “Intellectual Property”),
necessary for the conduct of its business as now conducted except to the extent
that the failure to own, possess, license or otherwise hold adequate rights to
use such Intellectual Property would not, individually or in the aggregate, have
a Material Adverse Effect. (i) Except as disclosed in the Registration Statement
and the Prospectus, there are no rights of third parties to any such
Intellectual Property owned by the Company, except for any such rights as would
not, individually or in the aggregate, result in a Material Adverse Effect;
(ii) to the Company’s knowledge, there is no infringement by third parties of
any such Intellectual Property; (iii) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s rights in or to any such Intellectual Property, and the Company is
unaware of any facts which could form a reasonable basis for any such action,
suit, proceeding or claim; (iv) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property; (v) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others; (vi) to the
Company’s knowledge, there is no third-party U.S. patent or published

 

14



--------------------------------------------------------------------------------

U.S. patent application which contains claims for which an Interference
Proceeding (as defined in 35 U.S.C. § 135) has been commenced against any patent
or patent application described in the Registration Statement and the Prospectus
as being owned by or licensed to the Company; and (vii) the Company has complied
with the terms of each agreement pursuant to which Intellectual Property has
been licensed to the Company, and all such agreements are in full force and
effect, except, in the case of any of clauses (i)-(vii) above, for any such
infringement by third parties or any such pending or threatened suit, action,
proceeding or claim as would not, individually or in the aggregate, result in a
Material Adverse Effect.

(x) Clinical Studies. The preclinical studies and tests and clinical trials
described in the Registration Statement and the Prospectus were, and, if still
pending, are being conducted in all material respects in accordance with the
experimental protocols established for such tests or trials; the descriptions of
such studies, tests and trials, and the results thereof, contained in the
Registration Statement and the Prospectus are accurate in all material respects;
the Company is not aware of any tests, studies or trials not described in the
Registration Statement and the Prospectus, the results of which reasonably call
into question in any material respect the results of the tests, studies and
trials described in the Registration Statement and the Prospectus; and the
Company has not received any written notice or correspondence from the FDA or
any foreign, state or local Governmental Authority exercising comparable
authority or any institutional review board or comparable authority requiring
the termination, suspension, clinical hold or material modification of any
tests, studies or trials.

(y) No Material Defaults. The Company has not defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would have a Material
Adverse Effect. The Company has not filed a report pursuant to Sections 13(a) or
15(d) of the Exchange Act since the filing of its last Annual Report on Form
10-K, indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would have a Material
Adverse Effect.

(z) No Stabilization or Manipulation; Compliance with Regulation M. During the
Prospectus Delivery Period (as defined below), the Company will not take, and
will ensure that no affiliate of the Company will take, directly or indirectly,
without giving effect to activities by BTIG, any action designed to or that
might cause or result in stabilization or manipulation of the price of the
Shares or any reference security with respect to the Shares, whether to
facilitate the sale or resale of the Shares or otherwise, and the Company will,
and shall cause each of its affiliates to, comply with all applicable provisions
of Regulation M.

(aa) Broker/Dealer Relationships. The Company (i) is not required to register as
a “broker” or “dealer” in accordance with the provisions of the Exchange Act and
(ii) does not, directly or indirectly through one or more intermediaries,
control, and is not, a “person associated with a member” or “associated person
of a member” (within the meaning set forth in the FINRA Manual).

 

 

15



--------------------------------------------------------------------------------

(bb) No Reliance. The Company has not relied upon BTIG or legal counsel for BTIG
for any legal, tax or accounting advice in connection with the offering and sale
of the Shares.

(cc) Taxes. The Company has filed all federal, state, local and foreign tax
returns which have been required to be filed and paid all taxes shown thereon
through the date hereof, to the extent that such taxes have become due and are
not being contested in good faith, except where the failure to so file or pay
would not have a Material Adverse Effect. Except as otherwise disclosed in or
contemplated by the Registration Statement or the Prospectus, no tax deficiency
has been determined adversely to the Company which has had, or would have,
individually or in the aggregate, a Material Adverse Effect. The Company has no
knowledge of any federal, state or other governmental tax deficiency, penalty or
assessment that has been, or would reasonably be expected to be, asserted or
threatened against it which would have a Material Adverse Effect.

(dd) Title to Real and Personal Property. The Company does not own any real
property. Except as set forth in the Registration Statement and the Prospectus,
the Company has good and valid title to all personal property described in the
Registration Statement or the Prospectus as being owned by it that is material
to the business of the Company, in each case free and clear of all liens,
encumbrances and claims, except those matters that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company or (ii) would not, individually or in the aggregate, have a Material
Adverse Effect. Any real or personal property described in the Registration
Statement or the Prospectus as being leased by the Company is held by it under
valid, existing and enforceable leases, except those that (A) do not materially
interfere with the use made or proposed to be made of such property by the
Company or (B) would not, individually or in the aggregate, have a Material
Adverse Effect. To the Company’s knowledge, each of the properties of the
Company complies with all applicable Laws (including building and zoning Laws
and Laws relating to access to such properties), except if and to the extent
disclosed in the Registration Statement or the Prospectus or except for such
failures to comply that would not, individually or in the aggregate, reasonably
be expected to interfere in any material respect with the use made and proposed
to be made of such property by the Company or otherwise have a Material Adverse
Effect. The Company has not received from any Governmental Authorities any
notice of any condemnation of, or zoning change affecting, the properties of the
Company, and the Company knows of no such condemnation or zoning change which is
threatened, except for such that would not reasonably be expected to interfere
in any material respect with the use made and proposed to be made of such
property by the Company or otherwise have a Material Adverse Effect,
individually or in the aggregate.

(ee) Environmental Laws. The Company (i) is in compliance with any and all
applicable federal, state, local and foreign Laws relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”);
(ii) has received and is in

 

16



--------------------------------------------------------------------------------

compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct its business as described in the
Registration Statement or the Prospectus; and (iii) has not received notice of
any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except, in the case of any of clauses (i), (ii) or (iii) above,
for any such failure to comply or failure to receive required permits, licenses,
other approvals or liability as would not, individually or in the aggregate,
have a Material Adverse Effect.

(ff) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company, in
the course of which it identifies and evaluates associated costs and liabilities
(including any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties). No facts or circumstances have come to the
Company’s attention in connection with such reviews that would, individually or
in the aggregate, have a Material Adverse Effect.

(gg) Disclosure Controls. The Company maintains systems of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting (other than as set
forth in the Registration Statement or Prospectus). Since the date of the latest
audited financial statements of the Company included in the Prospectus, there
has been no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting (other than as set forth in
the Registration Statement or Prospectus). The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15 and
15d-15) for the Company and designed such disclosure controls and procedures to
ensure that material information relating to the Company is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s Annual Report or Quarterly Report on Form 10-Q, as
the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the last day of the period covered by the Form 10-K for the fiscal year
most recently ended (such date, the “Evaluation Date”). The Company presented in
its Form 10-K for the fiscal year most recently ended the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date and the
disclosure controls and procedures are effective as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Securities Act) or, to the Company’s knowledge, in
other factors that could materially affect the Company’s internal controls.

 

17



--------------------------------------------------------------------------------

(hh) Sarbanes-Oxley. There is and has been no failure on the part of the Company
or any of the Company’s directors or officers, in their capacities as such, to
comply in all material respects with any applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder. Each of
the principal executive officer and the principal financial officer of the
Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission. For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

(ii) Brokers. The Company has not incurred any liability for any finder’s fees,
brokerage commissions or similar payments in connection with the transactions
herein contemplated, except as may otherwise exist with respect to or pursuant
to this Agreement.

(jj) Labor Disputes. No labor disturbance by or dispute with employees of the
Company exists or, to the knowledge of the Company, is threatened which would
have a Material Adverse Effect.

(kk) Investment Company Act. The Company is not, and will not be, either after
receipt of payment for the Shares or after the application of the proceeds
therefrom as described under “Use of Proceeds” in the Registration Statement or
the Prospectus, required to register as an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940 (the “Investment Company Act”).

(ll) Operations. The operations of the Company are and have been conducted at
all times in compliance with applicable financial record keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, the
money laundering Laws of all jurisdictions to which the Company is subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Authority
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any Governmental Authority involving the Company with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(mm) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or any of its
affiliates and any unconsolidated entity, including any structural finance,
special purpose or limited purpose entity (each, an “Off-Balance Sheet
Transaction”) that would affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those
Off-Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Prospectus which have not been described as required.

 

18



--------------------------------------------------------------------------------

(nn) ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974 (“ERISA”), that is maintained, administered or contributed
to by the Company or any of its affiliates for employees or former employees of
the Company has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including ERISA and the Internal Revenue Code of 1986 (the “Code”); no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred which would result in a material
liability to the Company with respect to any such plan excluding transactions
effected pursuant to a statutory or administrative exemption; and for each such
plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.

(oo) Forward-Looking Statements. Each financial or operational projection or
other “forward-looking statement” (as defined by Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained in the Registration Statement
or the Prospectus (i) was so included by the Company in good faith and with
reasonable basis after due consideration by the Company of the underlying
assumptions, estimates and other applicable facts and circumstances and (ii) is
accompanied by meaningful cautionary statements identifying those factors that
could cause actual results to differ materially from those in such
forward-looking statement.

(pp) Margin Rules. Neither the issuance, sale and delivery of the Shares nor the
application of the proceeds thereof by the Company as described in the
Registration Statement and the Prospectus will violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System or any other regulation of
such Board of Governors.

(qq) Insurance. The Company carries, or is covered by, insurance in such amounts
and covering such risks as the Company reasonably believes are adequate for the
conduct of its properties and as is customary for companies engaged in similar
businesses in similar industries.

(rr) No Improper Practices. (i) Neither the Company nor any director or officer
of the Company, nor, to the Company’s knowledge, any employee, agent, affiliate
or other person acting on behalf of the Company has, in the past five years,
made any unlawful contributions to any candidate for any political office (or
failed fully to disclose any contribution in violation of applicable Law) or
made any contribution or other payment to any official of, or candidate for, any
federal, state, municipal, or foreign office or other person charged with
similar public or quasi-public duty in violation of any applicable Law or of the
character required to be disclosed in the Prospectus; (ii) no relationship,
direct or

 

19



--------------------------------------------------------------------------------

indirect, exists between or among the Company or any affiliate of the Company,
on the one hand, and the directors, officers and stockholders of the Company, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
affiliate of the Company, on the one hand, and the directors, officers, or
stockholders of the Company, on the other hand, that is required by the rules of
FINRA to be described in the Registration Statement and the Prospectus that is
not so described; (iv) except as described in the Registration Statement and the
Prospectus, there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company to or for the benefit of any of its
respective officers or directors or any of the members of the families of any of
them; and (v) the Company has not offered, or caused any placement agent to
offer, Common Stock to any person with the intent to influence unlawfully (A) a
customer or supplier of the Company to alter the customer’s or supplier’s level
or type of business with the Company or (B) a trade journalist or publication to
write or publish favorable information about the Company or any of its products
or services, and, (vi) neither the Company nor any director or officer of the
Company, nor, to the Company’s knowledge, any employee, agent, affiliate or
other person acting on behalf of the Company has (A) violated or is in violation
of any applicable provision of the U.S. Foreign Corrupt Practices Act of 1977,
or any other applicable anti-bribery or anti-corruption Law (collectively,
“Anti-Corruption Laws”), (B) promised, offered, provided, attempted to provide
or authorized the provision of anything of value, directly or indirectly, to any
person for the purpose of obtaining or retaining business, influencing any act
or decision of the recipient or securing any improper advantage, or (C) made any
payment of funds of the Company or received or retained any funds in violation
of any Anti-Corruption Laws.

(ss) No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Shares, nor the consummation of any of the transactions
contemplated herein and therein, nor the compliance by the Company with the
terms and provisions hereof and thereof will conflict with, or will result in a
breach of, any of the terms and provisions of, or has constituted or will
constitute a default under, or has resulted in or will result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to the terms of any contract or other agreement to which the
Company may be bound or to which any of the property or assets of the Company is
subject, except (i) such conflicts, breaches or defaults as may have been waived
and (ii) such conflicts, breaches and defaults that would not have a Material
Adverse Effect; nor will such action result (x) in any violation of the
provisions of the organizational or governing documents of the Company, or
(y) in any material violation of the provisions of any statute or any order,
rule or regulation applicable to the Company or of any Governmental Authority
having jurisdiction over the Company.

(tt) Sanctions.

i) The Company represents that, neither the Company (in this paragraph (tt), the
“Entity”) nor any director or officer of the Entity, nor, to the Company’s
knowledge, any employee, agent, affiliate or representative of the Entity, is a
government, individual, or entity (in this paragraph (tt), “Person”) that is, or
is owned or controlled by a Person that is:

 

20



--------------------------------------------------------------------------------

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authorities, including designation on OFAC’s Specially Designated
Nationals and Blocked Persons List or OFAC’s Foreign Sanctions Evaders List (as
amended, collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions that broadly prohibit dealings with that country or territory
(including Cuba, Iran, North Korea, Sudan, Syria and the Crimea Region of the
Ukraine) (the “Sanctioned Countries”).

ii) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions or is a Sanctioned Country; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

iii) The Entity represents and covenants that, except as detailed in the
Registration Statement and the Prospectus, for the past 5 years, it has not
knowingly engaged in, is not now knowingly engaging in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions or is or was a Sanctioned Country.

(uu) Compliance with Laws. Except as would not, individually or on the
aggregate, have a Material Adverse Effect, the Company: (i) is and at all times
has been in compliance with all statutes, rules, or regulations applicable to
the ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured or distributed by the
Company (“Applicable Laws”); (ii) has not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from the FDA or any other Governmental Authority alleging or asserting
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”); (iii) possesses all
Authorizations and such Authorizations are valid and in full force and effect
and are not in violation of any term of any such Authorizations; (iv) has not
received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Authority or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such Governmental Authority or third party has threatened any such claim,
litigation, arbitration,

 

21



--------------------------------------------------------------------------------

action, suit, investigation or proceeding; (v) has not received written notice
that any Governmental Authority has taken, is taking or intends to take action
to limit, suspend, modify or revoke any Authorizations and has no knowledge that
any such Governmental Authority has threatened such action; (vi) has filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete and correct on the date filed (or were
corrected or supplemented by a subsequent submission); and (vii) has not, either
voluntarily or involuntarily, initiated, conducted, or issued or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post sale warning, “dear healthcare provider” letter, or other
notice or action relating to the alleged lack of safety or efficacy of any
product or any alleged product defect or violation and, to the Company’s
knowledge, no third party has initiated, conducted or intends to initiate any
such notice or action.

(vv) Statistical and Market-Related Data. All statistical, demographic and
market-related data included in the Registration Statement or the Prospectus are
based on or derived from sources that the Company believes to be reliable and
accurate in all material respects or represent the Company’s good faith
estimates that are made on the basis of data derived from such sources.

(ww) Stock Exchange Listing. The Shares are registered pursuant to Section 12(b)
or 12(g) of the Exchange Act and are listed on the Exchange, and the Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Shares under the Exchange Act or delisting the Shares from
the Exchange, nor has the Company received any notification that the Commission
or the Exchange is contemplating terminating such registration or listing. To
the Company’s knowledge, it is in compliance with all applicable listing
requirements for the listing of the Shares on the Exchange.

(xx) Related-Party Transactions. There are no business relationships or
related-party transactions involving the Company or any other person required to
be described in the Registration Statement or the Prospectus that have not been
described as required.

(yy) FINRA Matters. All of the information provided to BTIG or to counsel for
BTIG by the Company, and, to the Company’s knowledge, by its counsel, its
officers and directors and the holders of any securities (debt or equity) or
options to acquire any securities of the Company in connection with the offering
of the Shares is true, complete, correct and compliant with FINRA’s rules and
any letters, filings or other supplemental information provided by the Company,
and, to the Company’s knowledge, by its counsel, its officers and directors and
the holders of any securities (debt or equity) or options to acquire any
securities of the Company in connection with the offering of the Shares to FINRA
pursuant to FINRA Rules is true, complete and correct.

(zz) No Rights to Purchase Preferred Stock. The issuance and sale of the Shares
as contemplated hereby will not cause any holder of any shares of capital stock,
securities convertible into or exchangeable or exercisable for capital stock or
options, warrants or other rights to purchase capital stock or any other
securities of the Company to have any right to acquire any shares of preferred
stock of the Company.

 

22



--------------------------------------------------------------------------------

(aaa) No Contract Terminations. The Company has not sent or received any
communication regarding termination of, or intent not to renew, any of the
contracts or agreements referred to or described in the Registration Statement
or the Prospectus, and no such termination or non-renewal has been threatened by
the Company or, to the Company’s knowledge, any other party to any such contract
or agreement, which threat of termination or non-renewal has not been rescinded
as of the date hereof.

(bbb) Cyber Security. (i) Except as may be included or incorporated by reference
in the Registration Statement or the Prospectus, (x) to the Company’s knowledge,
there has been no security breach or other compromise of any of the Company’s
information technology and computer systems, networks, hardware, software, data
(including the data of its employees, suppliers, vendors and any third party
data maintained by or on behalf of them), equipment or technology (collectively,
“IT Systems and Data”) and (y) the Company has not been notified of, and has no
knowledge of any event or condition that would reasonably be expected to result
in, any material security breach or other material compromise to its IT Systems
and Data; (ii) the Company is presently in compliance with applicable Laws
relating to the privacy and security of IT Systems and Data and to the
protection of such IT Systems and Data from unauthorized use, access,
misappropriation or modification, except as would not, in the case of either
clause (i) or (ii), individually or in the aggregate, result in a Material
Adverse Effect; and (iii) the Company has implemented backup and disaster
recovery technology.

Any certificate signed by an officer of the Company and delivered to BTIG or to
counsel for BTIG pursuant to or in connection with this Agreement or any Terms
Agreement shall be deemed to be a representation and warranty by the Company to
BTIG as to the matters set forth therein as of the date or dates indicated
therein.

The Company has a reasonable basis for making each of the representations set
forth in this Section 6. The Company acknowledges that BTIG and, for purposes of
the opinions to be delivered pursuant to Section 7, counsel to the Company and
counsel to BTIG, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

7. Covenants of the Company. The Company covenants and agrees with BTIG that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Shares is required to be
delivered by BTIG under the Securities Act (without regard to the effects of
Rules 153, 172 and 173 under the Securities Act) (the “Prospectus Delivery
Period”), (i) the Company will notify BTIG promptly of the time when any
subsequent amendment to the Registration Statement, other than the Incorporated
Documents, has been filed with the Commission and/or has become effective or any
subsequent supplement to the Prospectus has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus or for additional information, (ii) the Company will prepare and file
with the Commission, promptly upon BTIG’s request, any amendments or supplements

 

23



--------------------------------------------------------------------------------

to the Registration Statement or Prospectus that, in BTIG’s reasonable judgment,
may be necessary or advisable in connection with the distribution of the Shares
by BTIG (provided, however, that the failure of BTIG to make such request shall
not relieve the Company of any obligation or liability hereunder and under any
Terms Agreement, as applicable, or affect BTIG’s right to rely on the
representations and warranties made by the Company in this Agreement); (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus relating to the Shares (except for the Incorporated Documents)
unless a copy thereof has been submitted to BTIG a reasonable period of time
before the filing and BTIG has not reasonably objected thereto (provided,
however, (A) that the failure of BTIG to make such objection shall not relieve
the Company of any obligation or liability hereunder and under any Terms
Agreement, as applicable, or affect BTIG’s right to rely on the representations
and warranties made by the Company in this Agreement, (B) that, if BTIG objects
thereto, BTIG may cease making sales of Shares pursuant to this Agreement and/or
may terminate any Terms Agreement and (C) that the Company has no obligation to
provide BTIG any advance copy of such filing or to provide BTIG an opportunity
to object to such filing if such filing does not name BTIG or does not relate to
the transactions contemplated hereunder or under any Terms Agreement); (iv) the
Company will furnish to BTIG at the time of filing thereof a copy of any
document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (v) the Company will cause each amendment or supplement to the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act (without reliance on
Rule 424(b)(8) of the Securities Act) or, in the case of any Incorporated
Document, to be filed with the Commission as required pursuant to the Exchange
Act, within the time period prescribed (the determination to file or not file
any amendment or supplement with the Commission under this Section 7(a), based
on the Company’s reasonable opinion or reasonable objections, shall be made
exclusively by the Company).

(b) Notice of Commission Stop Orders. During the Prospectus Delivery Period, the
Company will advise BTIG, promptly after it receives notice or obtains knowledge
thereof, of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any notice objecting to, or other
order preventing or suspending the use of, the Prospectus, of the suspension of
the qualification of the Shares for offering or sale in any jurisdiction, or of
the initiation of any proceeding for any such purpose or any examination
pursuant to Section 8(e) of the Securities Act, or if the Company becomes the
subject of a proceeding under Section 8A of the Securities Act in connection
with the offering of the Shares; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such a stop order should be issued. Until such time as any stop
order is lifted, BTIG may cease making offers and sales under this Agreement or
any Terms Agreement.

(c) Filing of Agent Free Writing Prospectuses. The Company shall not take any
action that would result in BTIG or the Company being required to file with the
Commission pursuant to Rule 433(d) under the Securities Act a free writing
prospectus prepared by or on behalf of BTIG that BTIG otherwise would not have
been required to file thereunder.

 

24



--------------------------------------------------------------------------------

(d) Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If the Company has omitted any information from the Registration Statement
pursuant to Rule 430B under the Securities Act, it will use its best efforts to
comply with the provisions of and make all requisite filings with the Commission
pursuant to said Rule 430B and to notify BTIG promptly of all such filings. If
during the Prospectus Delivery Period any event occurs as a result of which the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify BTIG to suspend the offering of Shares during such
period, and the Company will promptly amend or supplement the Registration
Statement or Prospectus (at the expense of the Company) so as to correct such
statement or omission or effect such compliance.

(e) Listing of Shares. During the Prospectus Delivery Period, the Company will
use its best efforts to cause the Shares to be listed, subject to notice of
issuance, on the Exchange. The Company will timely file with the Exchange all
material documents and notices required by the Exchange of companies that have
or will issue securities that are traded on the Exchange.

(f) Delivery of Registration Statement and Prospectus. The Company will furnish
to BTIG and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all Incorporated Documents)
and all amendments and supplements to the Registration Statement or Prospectus
that are filed with the Commission during the Prospectus Delivery Period,
including all documents filed with the Commission during such period that are
deemed to be incorporated by reference therein, in each case, as soon as
reasonably practicable via e-mail in “.pdf” format to an e-mail account
designated by BTIG and, at BTIG’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Shares may be made;
provided, however, that the Company shall not be required to furnish any
document (other than the Prospectus) to BTIG to the extent such document is
available on EDGAR.

(g) Earnings Statement. The Company will make generally available to its
security holders and to BTIG as soon as practicable an earnings statement (which
need not be audited) covering a period of at least twelve months beginning with
the first fiscal quarter of the Company commencing after the date of this
Agreement that will satisfy the provisions of Section 11(a) of the Securities
Act and the rules and regulations of the Commission thereunder; provided the
Company will be deemed to have furnished such statement to its security holders
and to BTIG to the extent it is filed on EDGAR.

 

25



--------------------------------------------------------------------------------

(h) Expenses. The Company, whether or not the transactions contemplated
hereunder or under any Terms Agreement are consummated or this Agreement or any
Terms Agreement is terminated in accordance with the provisions of Section 13
hereunder, will pay all expenses incident to the performance of its obligations
hereunder and under each Terms Agreement, including, but not limited to,
expenses relating to: (i) the preparation, printing, filing and delivery to BTIG
of the Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, and of this Agreement
and such other documents as may be required in connection with the offering,
purchase, sale, issuance or delivery of the Shares; (ii) the preparation,
issuance and delivery of the Shares, including any stock or other transfer taxes
and any stamp or other duties payable upon the sale, issuance or delivery of the
Shares to BTIG; (iii) the fees and disbursements of the counsel, accountants and
other advisors to the Company in connection with the transactions contemplated
by this Agreement and any Terms Agreement; (iv) the reimbursement for reasonable
and documented out-of-pocket expenses incurred by BTIG, including the reasonable
and documented fees and disbursements of counsel to BTIG, (A) in an amount not
to exceed $50,000 in connection with the establishment of the offering program
contemplated by this Agreement and (B) in an amount not to exceed an additional
$7,500 per calendar quarter during or with respect to which BTIG conducts
bring-down due diligence, either directly or through its counsel; (v) the
qualification of the Shares under securities laws in accordance with the
provisions of Section 7(z), including filing fees, if any (provided, however,
that any fees or disbursements of outside counsel for BTIG in connection
therewith shall be paid by BTIG except as set forth in clause (iv) above); (vi)
the fees and expenses incurred in connection with the listing or qualification
of the Shares for trading on the Exchange; (vii) the fees and expenses of the
transfer agent or registrar for the Common Stock; and (viii) filing fees and
expenses, if any, of the Commission and FINRA.

(i) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Shares sold by it in the manner described under the caption “Use of
Proceeds” in the Registration Statement and the Prospectus.

(j) Other Sales. During the pendency of any Placement Notice given hereunder and
for 5 Trading Days following the final Settlement Date or the suspension or
termination of any Placement Notice given hereunder, the Company shall provide
BTIG notice as promptly as reasonably possible before it offers to sell, sells,
contracts to sell, grants any option to sell or otherwise disposes of any Common
Stock (other than the Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock provided, however, that such notice will not
be required in connection with the Company’s issuance, grant or sale of
(i) Common Stock, options to purchase Common Stock, restricted stock units,
other equity awards to acquire Common Stock, or Common Stock issuable upon the
exercise or vesting of options or other equity awards, pursuant to any employee
or director equity awards or benefits plan, stock ownership plan, other stock
plan, or dividend reinvestment plan (but not Common Stock subject to a waiver to
exceed plan limits in its dividend reinvestment plan) of the Company whether now
in effect or hereafter implemented, (ii) Common Stock issuable upon conversion
of securities or the exercise or vesting of warrants, options or other rights in
effect or outstanding, and disclosed in filings by the Company available on
EDGAR or otherwise in writing to BTIG, (iii) any shares of Common Stock issuable
upon the exchange, conversion or redemption of securities or the

 

26



--------------------------------------------------------------------------------

exercise of warrants, options or other rights in effect or outstanding, and
(iv) Common Stock or securities convertible into or exchangeable for shares of
Common Stock as consideration for mergers, acquisitions, a purchase of assets,
other business combinations or strategic alliances, or offered and sold in a
privately negotiated transaction to vendors, customers, lenders, investors,
strategic partners or potential strategic partners, occurring after the date of
this Agreement which are not issued primarily for capital raising purposes.
Notwithstanding the foregoing provisions, nothing herein shall be construed to
restrict the Company’s ability to file a registration statement under the
Securities Act.

(k) Change of Circumstances. The Company will, at any time during the term of
this Agreement, advise BTIG promptly after it shall have received notice or
obtained knowledge of any information or fact that would alter or affect in any
material respect any opinion, certificate, letter or other document required to
be provided to BTIG pursuant to this Agreement.

(l) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by BTIG or its agents in connection with the
transactions contemplated hereby or any Terms Agreement, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices, as BTIG may reasonably request.

(m) Required Filings Relating to Placement of Shares. The Company agrees that
(i) as promptly as practicable after the close of each of the Company’s fiscal
quarters, or on such other dates as required under the Securities Act or under
interpretations by the Commission thereof, the Company shall prepare a
prospectus supplement, which will set forth the number of Shares sold to or
through BTIG during such quarterly period (or other relevant period), the Net
Proceeds to the Company and the compensation paid or payable by the Company to
BTIG with respect to such sales of Shares and shall file such prospectus
supplement pursuant to Rule 424(b) under the Securities Act (and within the time
periods required by Rule 424(b) and Rule 430B or 430C under the Securities Act,
as applicable) and shall file any issuer free writing prospectus that is
required to be filed with the Commission within the applicable time period
prescribed for such filing by Rule 433 of the Securities Act or (ii) if such
prospectus supplement is not so filed with respect to a particular fiscal
quarter, the Company shall disclose the information referred to in clause
(i) above in its quarterly report on Form 10-Q, as applicable, in respect of
such quarterly period and shall file such report with the Commission within the
applicable time period prescribed for such report under the Exchange Act.

(n) Representation Dates; Certificate. On or prior to the date the first
Placement Notice is given pursuant to this Agreement, each time Shares are
delivered to BTIG as principal on a Settlement Date with respect to a Principal
Transaction and each time the Company (i) files the Prospectus relating to the
Shares or amends or supplements the Registration Statement or the Prospectus
relating to the Shares (other than (A) a prospectus supplement filed in
accordance with Section 7(m) or (B) a supplement or amendment that relates to an
offering of securities other than the Shares) by means of a post-effective
amendment, sticker, or supplement, but not by means of incorporation of
document(s) by

 

27



--------------------------------------------------------------------------------

reference in the Registration Statement or the Prospectus relating to the
Shares; (ii) files an annual report on Form 10-K under the Exchange Act
(including any Form 10-K/A containing amended financial information or a
material amendment to the previously filed Form 10-K); (iii) files a quarterly
report on Form 10-Q under the Exchange Act; or (iv) files a report on Form 8-K
containing amended financial information (other than information “furnished”
pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to
Item 8.01 of Form 8-K relating to the reclassifications of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act (each date of filing of one or more of
the documents referred to in clauses (i) through (iv) shall be a “Representation
Date”); the Company shall furnish BTIG within three (3) Trading Days after each
Representation Date (but in the case of clause (iv) above only if BTIG
reasonably determines that the information contained in such Form 8-K is
material) with a certificate, in the form attached hereto as Exhibit 7(n). The
requirement to provide a certificate under this Section 7(n) shall be
automatically waived for any Representation Date occurring at a time at which no
Placement Notice or Terms Agreement is pending, which waiver shall continue
until the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Representation
Date), Shares are delivered to BTIG as principal on a Settlement Date with
respect to a Principal Transaction and the next occurring Representation Date;
provided, however, that such waiver shall not apply for any Representation Date
on which the Company files its annual report on Form 10-K. Notwithstanding the
foregoing, if the Company subsequently decides to sell Shares following a
Representation Date when the Company relied on such waiver and did not provide
BTIG with a certificate under this Section 7(n), then before the Company
delivers the Placement Notice or BTIG sells any Shares in an Agency Transaction,
or on the applicable Settlement Date with respect to a Principal Transaction,
the Company shall provide BTIG with a certificate, in the form attached hereto
as Exhibit 7(n), dated the date of the Placement Notice for such Agency
Transaction or the Settlement Date of such Principal Transaction, as applicable.

(o) Legal Opinions. On or prior to the earlier of (i) the date the first
Placement Notice is given pursuant to this Agreement and (ii) Shares are
delivered to BTIG as principal on a Settlement Date with respect to the first
Principal Transaction pursuant to the first Terms Agreement and this Agreement,
the Company shall cause to be furnished to BTIG the written opinion and negative
assurance of Latham & Watkins LLP, as issuer’s counsel to the Company, or other
counsel reasonably satisfactory to BTIG (“Company Counsel”), substantially in
the form previously agreed between the Parties, and the written opinion of Mayer
Brown LLP, as counsel for the Company with respect to intellectual property
matters, or other counsel reasonably satisfactory to BTIG (“IP Counsel”),
substantially in the form previously agreed between the Parties. Thereafter,
each time Shares are delivered to BTIG as principal on a Settlement Date with
respect to a Principal Transaction and within three (3) Trading Days after each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit 7(n) for which no waiver is
applicable pursuant to Section 7(n), and not more than once per calendar
quarter, the Company shall cause to be furnished to BTIG the written opinion and
negative assurance of Company Counsel substantially in the form previously
agreed between the Parties, modified, as necessary, to relate to the
Registration Statement

 

28



--------------------------------------------------------------------------------

and the Prospectus as then amended or supplemented; provided, however, that if
Company Counsel has previously furnished to BTIG such written opinion and
negative assurance substantially in the form previously agreed between the
Parties, Company Counsel may, in respect of any future Representation Date,
furnish BTIG with a letter (a “Reliance Letter”) in lieu of such opinion and
negative assurance to the effect that BTIG may rely on the prior opinion and
negative assurance of Company Counsel delivered pursuant to this Section 7(o) to
the same extent as if it were dated the date of such Reliance Letter (except
that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented to the date
of such Reliance Letter).

(p) Comfort Letter. On or prior to the date the first Placement Notice is given
pursuant to this Agreement, each time Shares are delivered to BTIG as principal
on a Settlement Date with respect to a Principal Transaction and within three
(3) Trading Days after each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(n) for which no waiver is applicable pursuant to Section 7(n), the
Company shall cause the Accountant to furnish BTIG a letter, dated as of such
date (the “Comfort Letter”), in form and substance reasonably satisfactory to
BTIG, (i) confirming that it is an independent registered public accounting firm
within the meaning of the Securities Act, the Exchange Act and the rules and
regulations of the PCAOB and is in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of such date, the conclusions and findings
of such firm with respect to the financial information and other matters
ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

(q) Chief Financial Officer’s Certificate. On or prior to the date the first
Placement Notice is given pursuant to this Agreement, each time Shares are
delivered to BTIG as principal on a Settlement Date with respect to a Principal
Transaction and within three (3) Trading Days after each Representation Date
with respect to which the Company is obligated to deliver a certificate in the
form attached hereto as Exhibit 7(n) for which no waiver is applicable pursuant
to Section 7(n) until the Company files its Annual Report on Form 10-K for the
year ended December 31, 2020, BTIG shall have received a certificate executed by
the Chief Financial Officer of the Company, dated as of such date, in form and
substance reasonably satisfactory to BTIG.

(r) Market Activities. The Company shall not, and shall cause its respective
directors, officers and controlling persons not to, directly or indirectly,
(i) take any action designed to stabilize or manipulate, or which constitutes or
might reasonably be expected to cause or result in, the stabilization or
manipulation of, the price of any security of the Company to facilitate the sale
or resale of the Shares or (ii) sell, bid for, or purchase the Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting the purchases of the Shares, other than BTIG.

 

29



--------------------------------------------------------------------------------

(s) Insurance. The Company shall maintain, or cause to be maintained, insurance
in such amounts and covering such risks the Company reasonably deems adequate.

(t) Compliance with Laws. The Company shall maintain, or cause to be maintained,
all material permits, licenses and other authorizations required by federal,
state and local law in order to conduct its business as described in the
Prospectus, and the Company shall conduct its business, or cause its business to
be conducted, in substantial compliance with such permits, licenses and
authorizations and with applicable laws, except where the failure to maintain or
be in compliance with such permits, licenses and authorizations could not
reasonably be expected to have a Material Adverse Effect.

(u) Securities Act and Exchange Act. The Company will comply with all
requirements imposed upon it by the Securities Act and the Exchange Act as from
time to time in force, so far as necessary to permit the continuance of sales
of, or dealings in, the Shares as contemplated by the provisions hereof and any
Terms Agreement and the Prospectus. Without limiting the generality of the
foregoing, during the Prospectus Delivery Period, the Company will file all
documents required to be filed with the Commission pursuant to the Exchange Act
within the time periods required by the Exchange Act (giving effect to
permissible extensions in accordance with Rule 12b-25 under the Exchange Act).

(v) Sarbanes-Oxley Act. The Company will maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded book value for assets is compared with the fair market value of such
assets (computed in accordance with GAAP) at reasonable intervals and
appropriate action is taken with respect to any differences. The Company will
comply with all requirements imposed upon it by the Sarbanes-Oxley Act and the
rules and regulations of the Commission and the Exchange promulgated thereunder.

(w) No Offer To Sell. Other than a free writing prospectus (as defined in Rule
405 under the Securities Act) approved in advance in writing by the Company and
BTIG in its capacity as agent hereunder or as principal hereunder and under any
Terms Agreement, neither BTIG nor the Company (including its agents and
representatives other than BTIG in its capacity as such) will, directly or
indirectly, make, use, prepare, authorize, approve or refer to any free writing
prospectus relating to the Shares to be sold by BTIG as agent hereunder or as
principal hereunder and under any Terms Agreement.

(x) Investment Limitation. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company to register as an investment company under the
Investment Company Act.

 

30



--------------------------------------------------------------------------------

(y) Reserved.

(z) Blue Sky Compliance. If required by applicable law, the Company shall
reasonably cooperate with BTIG and counsel for BTIG to qualify or register the
Shares for sale under (or obtain exemptions from the application of) the state
securities or blue sky Laws or Canadian provincial securities Laws (or other
foreign Laws) of those jurisdictions designated by BTIG, shall comply in all
material respects with such Laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Shares. The Company shall not be required to qualify as a foreign
corporation or other entity or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation or
other entity. The Company will advise BTIG promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the Shares
for offering, sale or trading in any jurisdiction or any initiation or threat of
any proceeding for any such purpose, and in the event of the issuance of any
order suspending such qualification, registration or exemption, the Company
shall use its reasonable best efforts to obtain the withdrawal thereof as soon
as practicable.

(aa) Renewal of Registration Statement. If, immediately prior to the third (3rd)
anniversary of the initial effective date of the Registration Statement (the
“Renewal Date”), any of the Shares remain unsold and this Agreement has not been
terminated for any reason, the Company will, prior to the Renewal Date, file a
new shelf registration statement or, if applicable, an automatic shelf
registration statement relating to the Shares, in a form satisfactory to BTIG
and its counsel, and, if such registration statement is not an automatic shelf
registration statement, will use its best efforts to cause such registration
statement to be declared effective within 180 days after the Renewal Date. The
Company will take all other reasonable actions necessary or appropriate to
permit the public offer and sale of the Shares to continue as contemplated in
the expired registration statement relating to the Shares. From and after the
effective date thereof, references herein to the “Registration Statement” shall
include such new shelf registration statement or such new automatic shelf
registration statement, as the case may be.

(bb) Consent to BTIG Purchases. The Company acknowledges and agrees that BTIG
may, to the extent permitted under the Securities Act and the Exchange Act
(including, without limitation, Regulation M promulgated thereunder), purchase
and sell shares of Common Stock for its own account and for the account of its
clients while this Agreement is in effect, including, without limitation, at the
same time any Placement Notice is in effect or any sales of Shares occur
pursuant to this Agreement or any Terms Agreement; provided that BTIG
acknowledges and agrees that, except pursuant to a Terms Agreement, any such
transactions are not being, and shall not be deemed to have been, undertaken at
the request or direction of, or for the account of, the Company, and that the
Company has and shall have no control over any decision by BTIG and its
affiliates to enter into any such transactions.

 

 

31



--------------------------------------------------------------------------------

8. Representations and Covenants of BTIG. BTIG represents and warrants that it
is duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Shares will be
offered and sold, except such states in which BTIG is exempt from registration
or such registration is not otherwise required. BTIG shall continue, for the
term of this Agreement, to be duly registered as a broker-dealer under FINRA,
the Exchange Act and the applicable statutes and regulations of each state in
which the Shares will be offered and sold, except in such states in which BTIG
is exempt from registration or such registration is not otherwise required,
during the terms of this Agreement. BTIG will comply with all applicable laws
and regulations in connection with the sale of Shares pursuant to this Agreement
and any Terms Agreement, including, but not limited to, Regulation M under the
Exchange Act.

9. Conditions to BTIG’s Obligations . The obligations of BTIG hereunder with
respect to a Placement in any Agency Transaction, and the obligations of BTIG
with respect to a Principal Transaction pursuant to any Terms Agreement and this
Agreement, will in each case be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder and under any
Terms Agreement, as applicable, to the completion by BTIG of a due diligence
review satisfactory to BTIG in its reasonable judgment, and to each of the
following additional conditions:

(a) Compliance with Registration Requirements; No Stop Order; No Objection from
FINRA. For a period from and after the date of this Agreement:

i) The Company shall have filed the Prospectus with the Commission (including
the information previously omitted from the Registration Statement pursuant to
Rule 430B under the Securities Act) in the manner and within the time period
required by Rule 424(b) under the Securities Act; or the Company shall have
filed a post-effective amendment to the Registration Statement containing the
information previously omitted from the Registration Statement pursuant to such
Rule 430B, and such post-effective amendment shall have become effective.

ii) No stop order suspending the effectiveness of the Registration Statement or
any post-effective amendment to the Registration Statement shall be in effect,
and no proceedings for such purpose shall have been instituted or threatened by
the Commission.

iii) FINRA shall have raised no objection to the fairness and reasonableness of
the underwriting terms and arrangements.

(b) No Material Adverse Effect or Ratings Agency Change. For a period from and
after the date of this Agreement, in the judgment of BTIG there shall not have
occurred any material adverse change in the authorized capital stock of the
Company or any Material Adverse Effect or any development that would cause a
Material Adverse Effect, or a downgrading in or withdrawal of the rating
assigned to any of the Company’s securities (other than asset backed securities)
by any rating organization or a public announcement by any rating organization
that it has under surveillance or review its rating of any of the Company’s
securities (other than asset backed securities), the effect of which, in the
case of any such action by a rating organization described above, would cause a
Material Adverse Effect.

(c) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from

 

32



--------------------------------------------------------------------------------

the Commission or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or other order preventing or
suspending the use of the Prospectus or the initiation of any proceedings for
that purpose; (iii) receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; or (iv) the occurrence of any event that makes any
material statement made in the Registration Statement or the Prospectus or any
material document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in the
Registration Statement, related Prospectus or documents so that, in the case of
the Registration Statement, it will not contain any materially untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading and, that in
the case of the Prospectus, it will not contain any materially untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(d) No Misstatement or Material Omission. BTIG shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in BTIG’s
reasonable opinion is material, or omits to state a fact that in BTIG’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(e) Legal Opinion. BTIG shall have received the opinion and negative assurance
letters required to be delivered pursuant to Section 7(o) on or before the date
on which such delivery of such opinions are required pursuant to Section 7(o).

(f) Comfort Letter. BTIG shall have received the Comfort Letter required to be
delivered pursuant to Section 7(p) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(p).

(g) Representation Certificate. BTIG shall have received the certificate
required to be delivered pursuant to Section 7(n) on or before the date on which
delivery of such certificate is required pursuant to Section 7(n).

(h) Chief Financial Officer’s Certificate. BTIG shall have received the
certificate required to be delivered pursuant to Section 7(q) on or before the
date on which delivery of such certificate is required pursuant to Section 7(q).

(i) No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

 

33



--------------------------------------------------------------------------------

(j) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(n), the Company shall have furnished to BTIG
such appropriate further information, certificates and documents as BTIG may
have reasonably requested. All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof. The Company shall
have furnished BTIG with such conformed copies of such opinions, certificates,
letters and other documents as BTIG shall have reasonably requested.

(k) Securities Act Filings Made. All filings with the Commission required by
Rule 424(b) and Rule 433 under the Securities Act to have been filed prior to
the issuance of any Placement Notice hereunder or the Settlement Date with
respect to any Principal Transaction under any Terms Agreement, as applicable
shall have been made within the applicable time period prescribed for such
filing by Rule 424(b) (without reliance on Rule 424(b)(8) of the Securities Act)
and Rule 433.

(l) Approval for Listing. The Shares shall have been approved for listing on the
Exchange, subject only to notice of issuance.

(m) No Termination Event. There shall not have occurred any event that would
permit BTIG to terminate this Agreement pursuant to Section 13(a).

(n) FINRA. BTIG shall have received a letter from the Corporate Financing
Department of FINRA confirming that such department has determined to raise no
objection with respect to the fairness or reasonableness of the terms and
arrangements related to the sale of the Shares pursuant to this Agreement and
any Terms Agreement, as applicable.

10. Indemnification and Contribution.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless BTIG, its directors, officers, members, partners, employees and agents
and each BTIG Affiliate, if any, as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact necessary to make the statements therein not
misleading, or arising out of any untrue statement or alleged untrue statement
of a material fact included in any related free writing prospectus prepared,
authorized or used by the Company or the Prospectus (or any amendment or
supplement to the foregoing), or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
Governmental Authority, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d)) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

 

34



--------------------------------------------------------------------------------

(iii) against any and all expense whatsoever, as incurred (including the
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any Governmental Authority, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission (whether or not a
party), to the extent that any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with the Agent Information (as defined below).

(b) Indemnification by BTIG. BTIG agrees to indemnify and hold harmless the
Company and its directors, each officer of the Company who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any and all loss, liability, claim, damage and expense described in
the indemnity contained in Section 10(a), as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement, any free writing prospectus, or the Prospectus
(or any amendment or supplement to the foregoing) in reliance upon and in
conformity with information relating to BTIG and furnished to the Company in
writing by BTIG expressly for use therein. The Company hereby acknowledges that
the only information that BTIG has furnished to the Company expressly for use in
the Registration Statement, any free writing prospectus or the Prospectus (or
any amendment or supplement to the foregoing) are the statements set forth in
the third sentence of the eighth paragraph and the tenth paragraph under the
caption “Plan of Distribution” in the Prospectus (the “Agent Information”).

(c) Notifications and Other Indemnification Procedures. Any party that proposes
to assert the right to be indemnified under this Section 10 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 10, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 10 and (ii) any liability that it may have to any indemnified party
under the foregoing provision of this Section 10 unless, and only to the extent
that, such omission results in the forfeiture of substantive rights or defenses
by the indemnifying party. If any such action is brought against any indemnified
party and it notifies the indemnifying party of its commencement, the
indemnifying party will be entitled to participate in and, to the extent that it
elects by delivering written notice to the indemnified party promptly after
receiving notice of the commencement of the action from

 

35



--------------------------------------------------------------------------------

the indemnified party, jointly with any other indemnifying party similarly
notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any other
legal expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (A) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (B) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (C) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (D) the indemnifying party has not in fact employed counsel to assume the
defense of such action or counsel reasonably satisfactory to the indemnified
party, in each case, within a reasonable time after receiving notice of the
commencement of the action; in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction (plus local counsel) at any one time for all such indemnified party
or parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are reasonably incurred. An indemnifying
party will not, in any event, be liable for any settlement of any action or
claim effected without its written consent. No indemnifying party shall, without
the prior written consent of each indemnified party, settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated by this Section 10 (whether
or not any indemnified party is a party thereto), unless such settlement,
compromise or consent (x) includes an express and unconditional release of each
indemnified party, in form and substance reasonably satisfactory to such
indemnified party, from all liability arising out of such litigation,
investigation, proceeding or claim and (y) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) Settlement Without Consent if Failure to Reimburse. If an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for reasonable fees and expenses of counsel, such indemnifying party agrees that
it shall be liable for any settlement of the nature contemplated by
Section 10(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

 

36



--------------------------------------------------------------------------------

(e) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 10 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or BTIG, the Company and
BTIG will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted) to which the Company and BTIG may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and BTIG on the other. The
relative benefits received by the Company on the one hand and BTIG on the other
hand shall be deemed to be in the same proportion as the total net proceeds from
the sale of the Shares (net of commissions to BTIG but before deducting
expenses) received by the Company bear to the total compensation received by
BTIG from the sale of Shares on behalf of the Company. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and BTIG, on the other, with respect to the statements or omission that resulted
in such loss, claim, liability, expense or damage, or action in respect thereof,
as well as any other relevant equitable considerations with respect to such
offering. Such relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or BTIG, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and BTIG agree that it would not be just and
equitable if contributions pursuant to this Section 10(e) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 10(e) shall be deemed to include, for the purpose of this Section 10(e),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 10(c) hereof. Notwithstanding the foregoing
provisions of this Section 10(e), BTIG shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 10(e), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, members, partners,
employees or agents of BTIG, will have the same rights to contribution as that
party, and each director and officer of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof. Any party entitled to contribution, promptly
after receipt of notice of commencement of any action against such party in
respect of which a claim for contribution may be made under this Section 10(e),
will notify any such party or parties from whom contribution may be sought, but
the omission to so notify will not relieve that party or parties from whom
contribution may be sought from any other

 

37



--------------------------------------------------------------------------------

obligation it or they may have under this Section 10(e) except to the extent
that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of
Section 10(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 10(c) hereof.

11. Recognition of the U.S. Special Resolution Regimes.

(a) In the event that BTIG is a Covered Entity and becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer from BTIG of
this Agreement, and any interest and obligation in or under this Agreement, will
be effective to the same extent as the transfer would be effective under the
U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.

(b) In the event that BTIG is a Covered Entity or a BHC Act Affiliate of BTIG
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights under this Agreement that may be exercised against BTIG are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if this Agreement were governed by the
laws of the United States or a state of the United States.

For purposes of this Agreement, (A) “BHC Act Affiliate” has the meaning assigned
to the term “affiliate” in, and shall be interpreted in accordance with, 12
U.S.C. § 1841(k); (B) “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b); (C) “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable; and (D) “U.S. Special Resolution Regime” means each of (i) the
Federal Deposit Insurance Act and the regulations promulgated thereunder and
(ii) Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and the regulations promulgated thereunder.

12. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of BTIG, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Shares
and payment therefor or (iii) any termination of this Agreement.

13. Termination.

(a) BTIG shall have the right, by giving notice as hereinafter specified in
Section 14, at any time to terminate this Agreement and/or any Terms Agreement

 

38



--------------------------------------------------------------------------------

(including at any time at or prior to the Settlement Date with respect to the
Shares to be sold under such Terms Agreement) if: (i) any Material Adverse
Effect, or any development that has actually occurred and that would reasonably
be expected to result in a Material Adverse Effect, has occurred that, in the
reasonable judgment of BTIG, may materially impair the ability of BTIG to sell
the Shares hereunder or as contemplated in any Terms Agreement or the
Prospectus; (ii) there has occurred any (A) material adverse change in the
financial markets in the United States or the international financial markets,
(B) outbreak of hostilities or escalation thereof or other calamity or crisis or
(C) change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which, in the reasonable judgment of BTIG, may materially impair the
ability of BTIG to sell the Shares hereunder or as contemplated in any Terms
Agreement or the Prospectus; (iii) trading in the Common Stock has been
suspended or limited by the Commission or the Exchange, or if trading generally
on the Exchange has been suspended or limited (including automatic halt in
trading pursuant to market-decline triggers other than those in which solely
program trading is temporarily halted), or minimum prices for trading have been
fixed on the Exchange; (iv) any suspension of trading of any securities of the
Company on any exchange or in the over-the-counter market shall have occurred
and be continuing; (v) a major disruption of securities settlements or clearance
services in the United States shall have occurred and be continuing; or (vi) a
banking moratorium has been declared by either U.S. Federal or New York
authorities. The Company may not terminate any Terms Agreement without the prior
written consent of BTIG. Any such termination pursuant to this Section 13(a)
shall be without liability of any party to any other party, except that the
provisions of Section 7(h) (Expenses), Section 10 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 13(f), Section 18 (Governing Law and Time; Waiver of Jury Trial) and
Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.

(b) The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified in Section 14, to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party, except that the
provisions of Section 7(h), Section 10, Section 12, Section 13(f), Section 18
and Section 19 hereof shall remain in full force and effect notwithstanding such
termination.

(c) BTIG shall have the right, by giving ten (10) days’ notice as hereinafter
specified in Section 14, to terminate this Agreement in its sole discretion at
any time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(h), Section 10, Section 12, Section 13(f), Section 18 and Section 19
hereof shall remain in full force and effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the issuance and sale of all of the Shares to or
through BTIG on the terms and subject to the conditions set forth herein and any
Terms Agreement; provided that the provisions of Section 7(h), Section 10,
Section 12, Section 13(f), Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.

 

39



--------------------------------------------------------------------------------

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by mutual
agreement of the Parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(h), Section 10,
Section 12, Section 13(f), Section 18 and Section 19 shall remain in full force
and effect.

(f) Any termination of this Agreement or any Terms Agreement shall be effective
on the date specified in such notice of termination; provided, however, that
such termination shall not be effective until the close of business on the date
of receipt of such notice by BTIG or the Company, as the case may be. If such
termination, other than a termination of any Terms Agreement pursuant to
Section 13(a) above, shall occur prior to the Settlement Date for any sale of
Shares, such termination shall not become effective until the close of business
on such Settlement Date and such Shares shall settle in accordance with the
provisions of this Agreement (it being hereby acknowledged and agreed that a
termination of any Terms Agreement pursuant to Section 13(a) above shall become
effective in accordance with the first sentence of this Section 13(f) and shall
relieve the Parties of their respective obligations under such Terms Agreement,
including, without limitation, with respect to the settlement of the Shares
subject to such Terms Agreement).

14. Notices.

All notices or other communications required or permitted to be given by any
party to any other party pursuant to the terms of this Agreement or any Terms
Agreement shall be in writing, unless otherwise specified, and if sent to BTIG,
shall be delivered to

BTIG, LLC

600 Montgomery Street

6th Floor

San Francisco, CA 94111

Attention: Equity Capital Markets

Email: *****

with copies (which shall not constitute notice) to:

BTIG, LLC

600 Montgomery Street, 6th Floor

San Francisco, CA 94111

Attention: General Counsel and Chief Compliance Officer

Email: *****

and:

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

 

40



--------------------------------------------------------------------------------

New York, NY 10018

Attention: Brian K. Rosenzweig

Email: *****

and if to the Company, shall be delivered to:

Zosano Pharma Corporation

34790 Ardentech Court

Fremont, CA 94555

Attention: Christine Matthews

Email: *****

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Facsimile: (650) 463-2600

Attention: Kathleen Wells

Email: *****

Each party may change such address for notices by sending to the other party to
this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party (other than pursuant to auto-reply). Any party
receiving Electronic Notice may request and shall be entitled to receive the
notice on paper, in a nonelectronic form (“Nonelectronic Notice”) which shall be
sent to the requesting party within ten (10) days of receipt of the written
request for Nonelectronic Notice.

15. Successors and Assigns. This Agreement and any Terms Agreement shall inure
to the benefit of and be binding upon the Company and BTIG and their respective
successors and permitted assigns and, as to Sections 5(b) and 10, the other
indemnified parties specified therein. References to any of the Parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement or any Terms
Agreement, express or implied, is intended to confer upon any other person any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or any Terms Agreement, except as

 

41



--------------------------------------------------------------------------------

expressly provided in this Agreement or any Terms Agreement. Neither party may
assign its rights or obligations under this Agreement or any Terms Agreement
without the prior written consent of the other party; provided, however, that
BTIG may assign its rights and obligations hereunder or under any Terms
Agreement to an affiliate of BTIG without obtaining the Company’s consent.

16. Adjustments for Stock Splits. The Parties acknowledge and agree that all
share-related numbers contained in this Agreement and any Terms Agreement shall
be adjusted to take into account any stock split, stock dividend or similar
event effected with respect to the Common Stock.

17. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices and Terms
Agreements issued pursuant hereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the Parties with regard to the subject matter hereof.
Neither this Agreement nor any term hereof or any Terms Agreement may be amended
except pursuant to a written instrument executed by the Company and BTIG. In the
event that any one or more of the terms or provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such term or provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the Parties as
reflected in this Agreement.

18. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT AND ANY TERMS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.
SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. THE COMPANY AND BTIG EACH
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TERMS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

19. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR ANY TERMS AGREEMENT OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES

 

42



--------------------------------------------------------------------------------

PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR
NOTICES TO IT UNDER THIS AGREEMENT AND ANY TERMS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

20. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) BTIG is acting solely as agent in connection with the sale of the Shares in
an Agency Transaction contemplated by this Agreement and the process leading to
such transactions, and no fiduciary or advisory relationship between the Company
or any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and BTIG, on the
other hand, has been or will be created in respect of any of the transactions
contemplated by this Agreement or any Terms Agreement, irrespective of whether
BTIG has advised or is advising the Company on other matters, and BTIG has no
obligation to the Company with respect to the transactions contemplated by this
Agreement or any Terms Agreement, except the obligations expressly set forth in
this Agreement and any Terms Agreement;

(b) the Company is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;

(c) BTIG has not provided any legal, accounting, regulatory or tax advice with
respect to the transactions contemplated by this Agreement or any Terms
Agreement, and the Company has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate;

(d) the Company is aware that BTIG and its affiliates are engaged in a broad
range of transactions which may involve interests that differ from those of the
Company, and BTIG has no obligation to disclose such interests and transactions
to the Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; and

(e) the Company waives, to the fullest extent permitted by law, any claims it
may have against BTIG for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that BTIG shall have no liability (whether direct or
indirect, in contract, tort or otherwise) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, partners, employees or
creditors of the Company.

21. Effect of Headings; Knowledge of the Company. The section and Exhibit
headings herein are for convenience only and shall not affect the construction
hereof. All references in this Agreement and any Terms Agreement to the
“knowledge of the Company” or the “Company’s knowledge” or similar qualifiers
shall mean the actual knowledge of the directors and officers of the Company,
after due inquiry.

 

43



--------------------------------------------------------------------------------

22. Counterparts. This Agreement and any Terms Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of an
executed Agreement or Terms Agreement by one party to the other may be made by
facsimile or electronic transmission.

[Signature Page Follows]

 

44



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
BTIG, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and BTIG.

 

Very truly yours,

ZOSANO PHARMA CORPORATION

By:   /s/ Steven Lo Name:   Steven Lo Title:   Chief Executive Officer

 

ACCEPTED as of the date first-above written:

BTIG, LLC

By:   /s/ K.C. Stone Name:   K.C. Stone Title:   Managing Director

 

45



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

From:        [                 ]

Cc:            [                  ]

To:            [                  ]

Subject:    Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Zosano Pharma Corporation (the “Company”) and BTIG, LLC
(“BTIG”) dated [                    ], 2020 (the “Agreement”), I hereby request
on behalf of the Company that BTIG sell up to [[            ] shares]
[$[            ] worth of shares] of the Company’s common stock, par value
$0.0001 per share, subject to the Maximum Amount (the “Shares”), at market
prices not lower than $[            ] per share, during the time period
beginning [month, day, time] and ending [month, day, time].

[The company may include such other sales parameters as it deems appropriate,
subject to the terms and conditions of the Agreement.]

Terms used herein and not defined herein have the meanings ascribed to them in
the Agreement.

 

SCHEDULE 1



--------------------------------------------------------------------------------

SCHEDULE 2

COMPENSATION

BTIG shall be paid compensation equal to three percent (3%) of the gross
proceeds from the sales of Shares pursuant to the terms of this Agreement.

 

SCHEDULE 2



--------------------------------------------------------------------------------

SCHEDULE 3

BTIG, LLC

ZOSANO PHARMA CORPORATION

 

SCHEDULE 3



--------------------------------------------------------------------------------

Exhibit 7(n)

ZOSANO PHARMA CORPORATION

OFFICERS’ CERTIFICATE

[DATE]

 

 

Each of the undersigned, Steven Lo, Chief Executive Officer of Zosano Pharma
Corporation, a Delaware corporation (the “Company”), and Christine Matthews,
Chief Financial Officer of the Company, on behalf of the Company, does hereby
certify pursuant to Section 7(n) of that certain Sales Agreement dated
                 (the “Sales Agreement”) between the Company and BTIG, that as
of :

 

  1.

to the Company’s knowledge after due inquiry, no stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment to
the Registration Statement is in effect, and no proceedings for such purpose
have been instituted or threatened by the Commission;

 

  2.

for the period from and including the date of the Sales Agreement through and
including the date hereof, there has not occurred any Material Adverse Effect;

 

  3.

the representations, warranties and covenants of the Company set forth in
Section 6 of the Sales Agreement (A) to the extent such representations,
warranties and covenants are subject to qualifications and exceptions contained
therein relating to materiality or Material Adverse Effect, are true and correct
with the same force and effect as though expressly made on and as of the date
hereof, except for those representations, warranties and covenants that speak
solely as of a specific date and which were true and correct as of such date,
and (B) to the extent such representations, warranties and covenants are not
subject to any qualifications or exceptions, are true and correct in all
material respects with the same force and effect as though expressly made on and
as of the date hereof except for those representations, warranties and covenants
that speak solely as of a specific date and which were true and correct as of
such date; and

 

  4.

the Company has complied with all agreements hereunder and satisfied all the
conditions on its part to be performed or satisfied hereunder at or prior to the
date hereof.

Capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Sales Agreement. This Officers’ Certificate may
be executed in one or more counterparts.

 

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first written above.

 

ZOSANO PHARMA CORPORATION

By:

     

Name: Steven Lo

 

Title: Chief Executive Officer

By:

     

Name: Christine Matthews

 

Title: Chief Financial Officer